Title: To John Adams from David Hartley, [6 September 1783]
From: Hartley, David
To: Adams, John


          My Dear Sir
            Hôtel de Yorck [6 September 1783]
          I told you last night that I felt myself unwell with the Commencement of a complaint on my breast. I am this morning obliged to be bled. I shd be very much obliged to you if you wd be so good as to prevail upon your Collegues to favour me with a visit this morning as I really cannot come out myself. The sooner the better, because I hope with bleeding & one day’s nursing that I may get off for England tomorrow. I am very impatient to take that journey wch I hope may contribute to lay foundations for good things in future. I am Dear Sir / Your much obliged friend / & humble Servt
          D Hartley
        